Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because Figure 2 shows common mode voltage as “vcm” and NOT (Vcom) as it is called in the claim 1. Furthermore, digital to analog converter (U1), which is labeled as “D CO C IDAC” should be changed to “DAC” or “D/A Converter”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claims 1-3, 10 are objected to because of the following informalities:  
Claims 1, 3 and 10, the word “convertor” is used throughout the claim(s) should correctly be “converter”. 
Claim 1, lines 21-22, the limitation “responsive to each digital logical output, adjusting by the digital signal processor the digital code by half of the digital code” should be read as “responsive to each digital logical output, adjusting the digital code by the digital signal processor OR “responsive to each digital logical output, adjusts the digital code by half of the digital code”, see para. [0038].

Claim 2, preamble, “… adjusting by the digital signal processor the digital code by half of the digital code …” should be read as “adjusting the digital code by the digital signal processor OR “adjusts the digital code by half of the digital code”, see para. [0038].
Claim 2, “increasing by the digital signal processor the digital code by half of the digital code; and  13SLW 5224.075US1 responsive to each digital logical output being 0, decreasing by the digital signal processor the digital code by half of the digital code” should be read as “increasing the digital code by the digital signal processor the digital code by the digital signal processor 

Claim 10, lines 4-6, “… a comparator (U3) configured to couple to the first operational amplifier during a calibration mode configured to make a digital logical output (0, 1)” should be read as “a comparator (U3) configured to couple to the first operational amplifier during a calibration mode configured to output a digital logical output (0, 1)”, see para. [0028].
Claim 10, line 8, “the determination” should correctly be “the digital logical output”.

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 1-9 call for, among others, connecting a first input node and a second input node of the first operational amplifier to a common mode voltage (Vcom); initially outputting by the digital signal processor a digital code (D[7:0]) having a number of bits at an initial digital value (Vmid) to cause the digital to analog converter to output a first compensation current (Icp) and a second compensation current (Icn) respectively to the first input node and the second input node of the first operational amplifier; comparing by the comparator for a number of comparisons a first output voltage and a second output voltage from the first operational amplifier to output each time a digital logical output (0 or 1) to the digital signal processor, wherein the number of comparisons being equal to a number of bits of the digital code; responsive to each digital logical output, adjusting by the digital signal processor the digital code by half of the digital code; and saving the digital code as a compensation voltage value in the digital signal processor after completion of the number of comparisons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843